

109 S990 IS: Northern Rio Grande National Heritage Area Reauthorization Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 990IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize the Northern Rio Grande National Heritage Area. 1.Short titleThis Act may be cited as the Northern Rio Grande National Heritage Area Reauthorization Act of 2021.2.Reauthorization of the Northern Rio Grande National Heritage AreaSection 208 of the Northern Rio Grande National Heritage Area Act (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1790) is amended by striking 15 years and inserting 30 years.